UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Turnpoint Global, Inc. (Exact Name of registrant in its charter) Delaware 27-1953305 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Hamngatan 4 65224 Karlstad, Sweden Telephone: +46 708 566794 (Address and telephone number of principal executive offices) Harold P. Gewerter, Esq. Law Offices of Harold P. Gewerter, Esq., Ltd. 2701 Airport Drive North Las Vegas, Nevada 89032 Telephone (702) 382-1714 Fax (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per share (1) Proposed maximumaggregate offering price Amount of registration fee (2) Common Stock $ This is an initial offering of securities by the registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value.The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company.In determining the Offering Price, the Company considered such factors as the prospects, if any, of similar companies, the previous experience of management, the Company's anticipated results of operations, the present financial resources of the Company, and the likelihood of acceptance of this Offering. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Turnpoint Global, Inc. 1,500,000 Shares of Common Stock $0.05 per share Turnpoint Global, Inc. (“TGI” or the "Company") is .offering on a best-efforts basis a maximum of 1,500,000 shares of its common stock at a fixed price of $0.05 per share for the duration of the offering. This is the initial offering of Common Stock of TGI and no public market exists for the securities being offered.The Company is offering the shares on a “self-underwritten”, best-efforts, all-or-none basis directly through the efforts of Mr. Bo Falkman, our sole officer and a director, and Mr. Bertil Olsson, a director of the Company.The intended methods of communication include, without limitation, telephone and personal contacts. For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Turnpoint Global, Inc.A Trust Account will hold all the subscription funds pending placement of the entire offering.If the minimum offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.This offering is on a best-efforts, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction.See the section entitled "Plan of Distribution” herein. The offering may terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares is completed, (ii) 180 days from the effective date of this document, or any extension thereto (can be extended for an additional 180 days at sole discretion of the Company). Prior to this offering, there has been no public market for Turnpoint Global, Inc.'s common stock. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, dated , 2011 2 TABLE OF CONTENTS PAGES PART I – INFORMATION REQUIRED IN THE PROSPECTUS Item 3 Summary Information and Risk Factors 4 Item 4 Use of Proceeds 11 Item 5 Determination of Offering Price 11 Item 6 Dilution 12 Item 7 Selling Shareholders 12 Item 8 Plan of Distribution 12 Item 9 Description of Securities to be Registered 14 Item 10 Interests of Named Experts and Counsel 16 Item 11 Information with Respect to the Registrant 17 Description of Business 17 Description of Property 22 Legal Proceedings 22 Market price and Dividends on the Issuer’s Common Stock 22 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Directors, Executive Officers, Promoters and Control Persons 27 Executive Compensation 29 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 30 Reports to Security Holders 30 Item 12A Disclosure of Commission Position on Indemnification 30 Financial Statements – Audited Financial Statements 31 PART II – INFORMATION NOT REQUIRED IN THE PROSPECTUS Item 13 Other Expenses of Issuance and Distribution 43 Item 14 Indemnification of Officers and Directors 43 Item 15 Recent Sales of Unregistered Securities 43 Item 16 Exhibits and Financial Statements Schedules 44 Item 17 Undertakings 45 Signatures 46 3 PART I: INFORMATION REQUIRED IN PROSPECTUS ITEM 3 - SUMMARY INFORMATION AND RISK FACTORS SUMMARY INFORMATION AND RISK FACTORS THE COMPANY Business Overview Turnpoint Global, Inc. ("TGI" or the "Company"), was incorporated in the State of Delaware on February 17, 2010. The Company is a development stage company with the principal business objective to market clean technology products and services for the sports market. The clean technology business strategy will focus on marketing the following three potential products: (1) organic and environmental friendly soil improvement products; (2) organic sports surfaces for natural turf; and (3) environmental friendly insulation material based upon extruded glass powder. The Company also plans to provide consulting services to clients with regards to developmental plans with regards to the three aforementioned products. We are a small start-up company and that at the present we have no customers.Since our inception on February 17, 2010 to the present, we have generated no revenues. We believe that the funds expected to be received from the maximum sale of our common equity will be sufficient to finance our efforts to become operational and carry us through the next twelve (12) months. We hope to generate sufficient revenues from sales of our products and services so as to support ongoing operations, but we cannot be certain that the actual expenses incurred will not materially exceed actual revenues (if any) or that any cash flows from sales will be adequate to maintain our business.As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern.If we do not produce sufficient cash flow to support our operations over the next 12 months, we may need to raise additional capital by issuing capital stock in exchange for cash in order to continue as a going concern.There are no formal or informal agreements to attain such financing.We cannot assure you that any financing can be obtained or, if obtained, that it will be on reasonable terms.Without securing additional capital, it may be unlikely for us to stay in business. We have filed this registration statement in an effort to become a fully reporting company with the Securities and Exchange Commission in order to enhance our ability to raise additional working capital. There is currently no public market for our common stock. To date, we have made no effort to obtain listing or quotation of our securities on a national stock exchange or association other than informally contacting potential market makers in an effort to initiate discussions on the matter. We have not secured any broker/dealers with regard to assisting us to apply for such listing. We are unable to estimate when we might successfully secure a market maker willing to apply for quotation on our behalf. Moreover, we have included the following discussion pertaining to the Over-the-Counter Bulletin Board: the shares you may purchase are not traded or listed on any exchange. We intend to have our common stock quoted on the OTC Bulletin Board®. upon the effectiveness of this prospectus and closure of the offering.There is no assurance or guarantee, however, that (1) any market maker will file an application for listing or quotation on our behalf: and (2) that any application for quotation submitted by a market maker will be approved by the Financial Industry Regulatory Authority (”FINRA”). Turnpoint Global, Inc. currently has one individual acting as the sole officer and two directors of the company. These individuals allocate time and personal resources to the Company on a part-time basis. As of the date of this prospectus, we have 8,500,000 shares of $0.0003 par value common stock issued and outstanding. Turnpoint Global, Inc.’s operations and corporate offices are located at Hamngatan 4, 65224 Karlstad, Sweden, with a telephone number of +46 708 566794. Turnpoint Global, Inc.’s fiscal year end is March 31. THE OFFERING Turnpoint Global, Inc. is offering, on a best-effort, self-underwritten, all-or-none basis, a maximum of 1,500,000 shares of its common stock at a fixed price of $0.05 per share for the duration of the offering. The proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Turnpoint Global, Inc.” and will be deposited in a non-interest/minimal interest bearing bank account until all offering proceeds are raised. All subscription agreements and checks are irrevocable and should be delivered to Law Offices of Harold P. Gewerter, Esq. Failure to do so will result in checks being returned to the investor, who submitted the check. Turnpoint Global, Inc. trust agent, Harold p. Gewerter, Esq. acts as legal counsel for Turnpoint Global, Inc. and is therefore not an independent third party. All subscription funds will be held in trust pending the achievement of the Maximum Offering and no funds shall be released to Turnpoint Global, Inc. until such a time as the maximum proceeds are raised (see the section titled "Plan of Distribution" herein). The offering may terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares is completed, (ii) 180 days from the effective date of this document, or any extension thereto. 4 If the Maximum Offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees unless the Company extends the offering period an additional 180 days. The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering, or as soon thereafter as practicable. The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Turnpoint Global, Inc. will apply the gross proceeds from the offering to pay for offering expenses which shall include legal and professional fees, accounting fees, escrow fees, and state/federal filing fees. Additionally, the Company will apply the net proceeds, after the payment of offering expenses, to pay for marketing expenses, administrative expenses, web site preparation, legal and professional fees, travel expenses, and general working capital. Turnpoint Global, Inc. has not presently secured a transfer agent. The Company anticipates contracting with Empire Stock Transfer, Inc. which has a corporate address at 1859 Whitney Mesa Drive, Henderson, Nevada 89104. The Company anticipates contracting with Empire Stock Transfer, Inc. prior to the filing of a 15c2-11 in order to facilitate the processing of stock certificates. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled "Risk Factors" and "Dilution" below in this prospectus before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following table set forth summary financial data derived from Turnpoint Global, Inc. financial statements. The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Turnpoint Global, Inc.has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. Audited Statement of Operations data: From Inception From Inception For the Year on February 17, on February 17, Ended 2010 Through 2010 Through March 31, March 31, March 31, SALES $
